Exhibit 10.3

EXECUTION

 

 

 

RECEIVABLES PURCHASE AGREEMENT

between

CALIFORNIA REPUBLIC BANK,

as Seller

and

CALIFORNIA REPUBLIC FUNDING, LLC,

as Purchaser

Dated November 1, 2013

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I DEFINITIONS

     1   

SECTION 1.1. DEFINITIONS.

     1   

SECTION 1.2. OTHER INTERPRETIVE PROVISIONS.

     1   

ARTICLE II PURCHASE AND SALE OF RECEIVABLES

     2   

SECTION 2.1. PURCHASE AND SALE OF RECEIVABLES.

     2   

SECTION 2.2. RECEIVABLES PURCHASE PRICE.

     3   

SECTION 2.3. EXPENSES.

     3   

ARTICLE III REPRESENTATIONS AND WARRANTIES

     3   

SECTION 3.1. REPRESENTATIONS AND WARRANTIES OF PURCHASER.

     3   

SECTION 3.2. REPRESENTATIONS AND WARRANTIES OF SELLER.

     4   

SECTION 3.3. REPRESENTATIONS AND WARRANTIES AS TO EACH RECEIVABLE.

     6   

ARTICLE IV SELLER’S COMPLIANCE WITH THE FDIC RULE

     12   

SECTION 4.1. PURPOSE.

     12   

SECTION 4.2. REQUIREMENTS OF FDIC RULE.

     13   

SECTION 4.3. EFFECT OF SECTION 941 RULES.

     15   

SECTION 4.4. ACTIONS UPON REPUDIATION.

     15   

SECTION 4.5. NOTICE.

     15   

SECTION 4.6. RESERVATION OF RIGHTS.

     16   

ARTICLE V COVENANTS OF SELLER

     16   

SECTION 5.1. PROTECTION OF TITLE TO CONVEYED ASSETS.

     16   

SECTION 5.2. OTHER LIENS OR INTERESTS.

     18   

SECTION 5.3. INDEMNIFICATION.

     18   

SECTION 5.4. NONPETITION COVENANT.

     18   

ARTICLE VI MISCELLANEOUS PROVISIONS

     19   

SECTION 6.1. OBLIGATIONS OF SELLER.

     19   

SECTION 6.2. SELLER’S ASSIGNMENT OF PURCHASED RECEIVABLES.

     19   

SECTION 6.3. SUBSEQUENT TRANSFER TO THE ISSUER, AND INDENTURE TRUSTEE.

     19   

SECTION 6.4. AMENDMENT.

     19   

SECTION 6.5. WAIVERS.

     20   

SECTION 6.6. NOTICES.

     20   

SECTION 6.7. MERGER AND INTEGRATION.

     20   

SECTION 6.8. SEVERABILITY OF PROVISIONS.

     21   

 

i



--------------------------------------------------------------------------------

SECTION 6.9. COSTS AND EXPENSES.

     21   

SECTION 6.10. GOVERNING LAW.

     21   

SECTION 6.11. COUNTERPARTS.

     21   

SECTION 6.12. THIRD-PARTY BENEFICIARIES.

     21   

 

ii



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

This RECEIVABLES PURCHASE AGREEMENT (this “Agreement”) is made as of November 1,
2013 by and between CALIFORNIA REPUBLIC BANK, a California corporation (in such
capacity and for purposes of this Agreement only, the “Seller”), and CALIFORNIA
REPUBLIC FUNDING, LLC, a Delaware limited liability company (the “Purchaser”).

WHEREAS, in the regular course of its business, motor vehicle retail installment
sale contracts and motor vehicle loans secured in each case by an automobile,
sport utility vehicle, light duty truck or similar motor vehicle (“Auto
Receivables”) were assigned by dealers to the Seller located in the state where
such dealer was located;

WHEREAS, Purchaser desires to purchase from Seller a portfolio of Auto
Receivables (the “Receivables”);

WHEREAS, Seller is willing to sell such Receivables to Purchaser;

WHEREAS, Seller is selling such Receivables to Purchaser and Purchaser is buying
such Receivables for the purpose of selling those Receivables to California
Republic Auto Receivables Trust 2013-2 which will in turn issue notes and
certificates backed by the cash flow from those Receivables in a transaction
contemplated by the parties to this Agreement and the other Basic Documents (as
defined below) to be a “securitization” as that term is defined in 12 CFR §360.6
(the “FDIC Rule”).

NOW, THEREFORE, in reliance upon the foregoing recitals, in consideration of the
premises and the mutual covenants herein contained, the parties hereto agree as
follows:

ARTICLE I

DEFINITIONS

SECTION 1.1. DEFINITIONS. Capitalized terms used but not defined herein are used
in this Agreement as defined in Appendix A of the Sale and Servicing Agreement,
dated as of November 1, 2013, among California Republic Auto Receivables Trust
2013-2, as Issuer, California Republic Funding, LLC, as Depositor, California
Republic Bank, as Seller, Servicer, Administrator and Custodian, Deutsche Bank
Trust Company Americas, as Indenture Trustee, and CSC Logic, Inc., as Backup
Servicer or in the Amended and Restated Trust Agreement, dated as of November 1,
2013, between California Republic Funding, LLC, as Depositor, and Wilmington
Trust, National Association, as Owner Trustee.

SECTION 1.2. OTHER INTERPRETIVE PROVISIONS. For purposes of this Agreement,
unless the context otherwise requires: (a) accounting terms not otherwise
defined in this Agreement, and accounting terms partly defined in this Agreement
to the extent not defined, shall have the respective meanings given to them
under GAAP; (b) terms defined in Article 9 of the California UCC and not
otherwise defined in this Agreement are used as defined in that Article; (c) the
words “hereof,” “herein” and “hereunder” and words of similar import refer to
this Agreement as a whole and not to any particular provision of this Agreement;
(d) references to any Article, Section, Schedule or Exhibit are references to
Articles, Sections, Schedules and



--------------------------------------------------------------------------------

Exhibits in or to this Agreement and references to any paragraph, subsection,
clause or other subdivision within any Section or definition refer to such
paragraph, subsection, clause or other subdivision of such Section or
definition; (e) the term “including” means “including without limitation”;
(f) except as otherwise expressly provided herein, references to any agreement,
law or regulation refer to that agreement, law or regulation as amended from
time to time and include any successor law or regulation; (g) references to any
Person include that Person’s successors and assigns; and (h) headings are for
purposes of reference only and shall not otherwise affect the meaning or
interpretation of any provision hereof.

ARTICLE II

PURCHASE AND SALE OF RECEIVABLES

SECTION 2.1. PURCHASE AND SALE OF RECEIVABLES.

Effective as of the Closing Date and immediately prior to the transactions
pursuant to the Indenture, the Sale and Servicing Agreement, and the Trust
Agreement, Seller does hereby sell, transfer, assign, set over and otherwise
convey to Purchaser, without recourse (subject to the obligations herein), all
right, title and interest of Seller in and to the Conveyed Assets.

The sale, transfer, assignment, setting over and conveyance made hereunder shall
not constitute and is not intended to result in an assumption by Purchaser of
any obligation of Seller to the Obligors, the Dealers or any other Person in
connection with the Receivables and the other assets and properties conveyed
hereunder or any agreement, document or instrument related thereto.

It is the intention of the parties hereto that, other than for federal, State
and local income, single business or franchise tax purposes, the transfer and
assignment of the Conveyed Assets on the Closing Date constitutes an absolute
sale (and not a pledge to secure debt or other obligations of the Seller) of the
Conveyed Assets such that (i) the Conveyed Assets shall not be included in the
bankruptcy estate of the Seller pursuant to 11 U.S.C. § 541, (ii) the FDIC shall
not, by exercise of its authority to disaffirm or repudiate contracts under
Section 13(e) of the Federal Deposit Insurance Act, reclaim, recover or
recharacterize as property of the Seller any Conveyed Assets transferred by the
Seller to Purchaser or disregard the separateness of Purchaser or the Issuer
from the Seller, and (iii) the transfer of Conveyed Assets pursuant to this
Agreement shall comply with the requirements of 12 C.F.R. Section 360.6. If,
notwithstanding the intention of Seller and Purchaser, such conveyance is deemed
to be a pledge in connection with a financing or is otherwise deemed not to be a
sale (a “Recharacterization”), Seller hereby grants, and the parties intend that
Seller shall have granted to the Purchaser, a first priority perfected security
interest in all of Seller’s right, title and interest in all of the items of the
Conveyed Assets and all proceeds of the foregoing, and that this Agreement shall
constitute a security agreement under applicable law and the Purchaser shall
have all of the rights and remedies of a secured party and creditor under the
UCC as in force in the relevant jurisdictions. In the case of any
Recharacterization, each of Seller and Purchaser represents and warrants as to
itself that each remittance of collections by Seller to Purchaser hereunder will
have been (i) in payment of a debt incurred by Seller in the ordinary course of
business or financial affairs of Seller and Purchaser and (ii) made in the
ordinary course of business or financial affairs of Seller and Purchaser

 

2



--------------------------------------------------------------------------------

Effective as of the Closing Date, the Seller shall retain possession of the
Receivable Files in its capacity as Custodian.

SECTION 2.2. RECEIVABLES PURCHASE PRICE. In consideration for the Conveyed
Assets, Purchaser shall, on the Closing Date, pay to Seller the Receivables
Purchase Price. The “Receivables Purchase Price” shall be $        , payable in
cash

SECTION 2.3. EXPENSES. The Seller shall pay (or shall reimburse the Underwriter
and the Placement Agent or any other Person to the extent that the Underwriter
or the Placement Agent or such other Person shall pay), to the extent any of the
amounts below have not been paid by Purchaser pursuant to the Sale and Servicing
Agreement, including: (i) expenses incident to the preparing, printing,
reproducing and distributing of the Prospectus and the Private Placement
Memorandum, (ii) the fees and expenses of qualifying the Notes and Certificates
under the securities laws of the several jurisdictions and of preparing,
printing and distributing any blue sky survey (including related fees and
expenses of counsel to the Underwriter and the Placement Agent), (iii) any fees
charged by a Rating Agency in connection with the rating of the Notes, (iv) the
fees of DTC in connection with the book-entry registration of the Notes and
Certificates, (v) the fees and disbursements of the Indenture Trustee and the
Owner Trustee and their respective counsels, (vi) the fees and disbursements of
the accountants, and (vii) the fees and disbursements of the Underwriter and
Placement Agent and, as previously agreed upon, their counsel, in connection
with the purchase of the Receivables hereunder and the issuance and sale of the
Notes and placement of the Certificates.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

SECTION 3.1. REPRESENTATIONS AND WARRANTIES OF PURCHASER. Purchaser hereby makes
the following representations and warranties upon which Seller may rely. Such
representations are made as of the execution and delivery of this Agreement, but
shall survive the sale, transfer and assignment of the Receivables to Purchaser,
the sale by Purchaser to the Issuer and the pledge by the Issuer to the
Indenture Trustee.

(a) Organization and Good Standing. Purchaser has been duly organized and is
validly existing as a limited liability company in good standing under the laws
of the State of Delaware and has the corporate power and authority to execute
and deliver this Agreement and to perform the terms and provisions hereof.

(b) Due Qualification. Purchaser is duly qualified to do business as a foreign
limited liability company in good standing, and has obtained all necessary
licenses and approvals in California and all jurisdictions where the failure to
do so would materially and adversely affect Purchaser’s ability to acquire the
Conveyed Assets, and to transfer the Conveyed Assets to the Issuer pursuant to
the Sale and Servicing Agreement, or the validity or enforceability of the
Conveyed Assets or to perform Purchaser’s obligations hereunder and under the
Basic Documents

 

3



--------------------------------------------------------------------------------

(c) Power and Authority. Purchaser has full power, authority and legal right to
execute, deliver and perform this Agreement and has taken all necessary action
to authorize the execution, delivery and performance by it of this Agreement.

(d) No Consent Required. No approval, authorization, consent, license or other
order or action of, or filing or registration with, any governmental authority,
bureau or agency is required in connection with the execution, delivery or
performance by Purchaser of this Agreement or the consummation of the
transactions contemplated hereby.

(e) Binding Obligation. This Agreement has been duly executed and delivered by
Purchaser and this Agreement constitutes a legal, valid and binding obligation
of Purchaser, enforceable against Purchaser in accordance with its terms,
subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, conservatorship, receivership, liquidation and other similar
laws affecting the enforcement of the rights of creditors generally and to
equitable limitations on the availability of specific remedies.

(f) No Violation. The execution, delivery and performance by Purchaser of this
Agreement and the consummation of the transactions contemplated hereby will not
conflict with, result in any breach of the material terms and provisions of,
constitute (with or without notice or lapse of time) a material default under or
result in the creation or imposition of any Lien under any of its material
properties pursuant to the terms of, (i) the Certificate of Formation or
Operating Agreement of Purchaser, (ii) any indenture, contract, lease, mortgage,
deed of trust or other instrument or agreement to which Purchaser is a party or
by which Purchaser is bound or to which any of its properties are subject, or
(iii) any law, order, rule or regulation applicable to Purchaser of any federal
or state regulatory body, any court, administrative agency, or other
governmental instrumentality having jurisdiction over Purchaser.

(g) No Proceedings. There are no proceedings or investigations pending, or, to
the knowledge of Purchaser, threatened, before any court, regulatory body,
administrative agency, or other tribunal or governmental instrumentality having
jurisdiction over Purchaser or its properties: (i) asserting the invalidity of
this Agreement or the transactions contemplated herein, (ii) seeking to prevent
the consummation of any of the transactions by this Agreement, (iii) seeking any
determination or ruling that might materially and adversely affect the
performance by Purchaser of its obligations under, or the validity or
enforceability of, this Agreement or the transactions contemplated herein, or
(iv) that may materially and adversely affect this Agreement or the transactions
contemplated hereby.

(h) Chief Executive Office. The chief executive office of Purchaser is 18400 Von
Karman, Suite 1100, Irvine, California 92612.

SECTION 3.2. REPRESENTATIONS AND WARRANTIES OF SELLER. Seller hereby makes the
following representations and warranties upon which Purchaser may rely. Such
representations are made as of the execution and delivery of this Agreement, but
shall survive the sale, transfer and assignment of the Receivables to Purchaser,
the sale by Purchaser to the Issuer and the pledge by the Issuer to the
Indenture Trustee.

 

4



--------------------------------------------------------------------------------

(a) Organization and Good Standing. Seller has been duly incorporated and is
validly existing as a corporation in good standing under the laws of the State
of California authorized to engage in the business of banking and has the
corporate power and authority to execute and legal right to own its properties
and conduct its business of originating Auto Receivables as such properties are
at present owned and such business is at present conducted and had at all
relevant times, and has, power, authority and legal right to acquire, own,
service and sell the Conveyed Assets pursuant to the terms of this Agreement.

(b) Due Qualification. The Seller is duly qualified to do business as a foreign
corporation and is in good standing, and has obtained all necessary licenses and
approvals, in all jurisdictions in which the ownership or lease of property or
the conduct of its business shall require such qualifications and in which the
failure to do so would materially and adversely affect the Purchaser’s
performance of its obligations under, the validity or enforceability of, this
Agreement or the Conveyed Assets.

(c) Power and Authority. Seller has the power, authority and legal right to
execute and deliver this Agreement and to carry out its terms and to sell and
assign the Conveyed Assets; and the execution, delivery and performance of this
Agreement has been duly authorized by Seller by all necessary action.

(d) No Consent Required. No approval, authorization, consent, license or other
order or action of, or filing or registration with, any governmental authority,
bureau or agency is required in connection with the execution, delivery or
performance of this Agreement or the consummation of the transactions
contemplated hereby or thereby, other than the filing of UCC financing
statements or as otherwise has been made or obtained.

(e) Valid Sale; Binding Obligation. Seller intends this Agreement to effect a
valid sale, transfer, and assignment of the Receivables and the other Conveyed
Assets conveyed by Seller to Purchaser hereunder, enforceable against creditors
of and purchasers from Seller; and this Agreement constitutes a legal, valid and
binding obligation of Seller, enforceable against Seller in accordance with its
terms, subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, conservatorship, receivership, liquidation and other similar
laws affecting enforcement of the rights of creditors generally and to equitable
limitations on the availability of specific remedies.

(f) No Violation. The execution, delivery and performance by Seller of this
Agreement and the consummation of the transactions contemplated hereby will not
conflict with, result in any material breach of any of the terms and provisions
of, constitute (with or without notice or lapse of time) a material default
under, or result in the creation or imposition of any Lien upon any of its
material properties pursuant to the terms of, (i) the articles of incorporation
or bylaws of Seller, (ii) any material indenture, contract, lease, mortgage,
deed of trust or other instrument or agreement to which Seller is a party or by
which Seller is bound, or (iii) any law, order, rule or regulation applicable to
Seller of any federal or state regulatory body, any court, administrative
agency, or other governmental instrumentality having jurisdiction over Seller.

 

5



--------------------------------------------------------------------------------

(g) No Proceedings. There are no proceedings or investigations pending, or, to
the knowledge of Seller, threatened, before any court, regulatory body,
administrative agency, or other tribunal or governmental instrumentality having
jurisdiction over Seller or its properties: (i) asserting the invalidity of this
Agreement or the transactions contemplated herein, (ii) seeking to prevent the
consummation of any of the transactions by this Agreement, (iii) seeking any
determination or ruling that might materially and adversely affect the
performance by Seller of its obligations under, or the validity or
enforceability of, this Agreement or the transactions contemplated herein, or
(iv) that may materially and adversely affect this Agreement or the transactions
contemplated hereby.

(h) Compliance with Requirements of Law. The Seller shall duly satisfy all
obligations on its part to be fulfilled under or in connection with each
Receivable, will maintain in effect all qualifications required under applicable
law and will comply in all material respects with all other applicable law in
connection with servicing each Receivable the failure to comply with which would
have a material adverse effect on the Seller’s performance of its obligations
under this Agreement.

(i) True Sale. The Receivables are being transferred with the intention of
removing them from the Seller’s estate pursuant to the FDIC Rule and, to the
extent applicable, Section 541 of the Bankruptcy Code.

(j) Chief Executive Office. The chief executive office of Seller is 18400 Von
Karman, Suite 1100, Irvine, California 92612.

(k) Official Record. This Agreement and all other documents related hereto to
which Seller is a party have been approved by Seller’s board of directors, which
approval is reflected in the minutes or unanimous written consent of such board,
and shall continuously from time to time of each such document’s execution, be
maintained as an official record of Seller.

SECTION 3.3. REPRESENTATIONS AND WARRANTIES AS TO EACH RECEIVABLE. Seller hereby
makes the following representations and warranties as to each Receivable
conveyed by it to Purchaser hereunder on which Purchaser shall rely in acquiring
the Receivables. Such representations and warranties shall survive the sale,
transfer and assignment of the Receivables to Purchaser hereunder, the
subsequent sale, transfer and assignment of the Receivables to the Issuer under
the Sale and Servicing Agreement, and the pledge thereof to Indenture Trustee
pursuant to the Indenture. Such representations and warranties are made as of
the date of execution and delivery of this Agreement and the Closing Date,
unless otherwise noted below.

(a) Good Title. It is the intention of Seller that the transfer and assignment
herein contemplated constitute a sale of the Receivables from Seller to
Purchaser and that the beneficial interest in and title to the Receivables not
be part of Seller’s estate in the event of a Federal Deposit Insurance
Corporation conservatorship or receivership of the Seller, or, to the extent

 

6



--------------------------------------------------------------------------------

applicable, the filing of a bankruptcy petition by or against Seller under any
bankruptcy law, whether the Seller treats the transfer as a secured financing or
as a sale for accounting purposes. No Receivable (including the right to receive
payments thereunder) has been sold, transferred, assigned, or pledged by Seller
to any Person other than Purchaser. Immediately prior to the transfer and
assignment herein contemplated, Seller was the sole owner of and had good and
marketable title to the Receivable free and clear of any Lien and had full right
and power to transfer and assign the Receivable to Purchaser and immediately
upon the transfer and assignment of the Receivable to Purchaser, Purchaser shall
have good and marketable title to the Receivable, free and clear of any Lien,
and Purchaser’s interest in the Receivable resulting from the transfer will be
as of the Closing Date perfected under the UCC.

(b) No Assignment. As of the Closing Date, Seller shall not have taken any
action to convey any right to any Person that would result in such Person having
a right to payments received under the insurance policies relating to the
Financed Vehicles or Dealer Agreements, or payments due under the Receivable.

(c) Past Due. As of the Cutoff Date, no Receivable was more than 29 days past
due.

(d) Characteristics of Receivables. Each Receivable

(i) was originated by a Dealer in the ordinary course of such Dealer’s business
and such Dealer had all necessary licenses and permits to originate Receivables
in the state where such Dealer was located;

(ii) was duly and properly executed by the parties thereto, was purchased by
Seller from a Dealer under an agreement with a Dealer pursuant to which Seller
acquired Receivables in the ordinary course of business and was validly assigned
by such Dealer to Seller;

(iii) contains customary and enforceable provisions such as to render the rights
and remedies of the holder thereof adequate for realization against the
collateral security;

(iv) is secured by a Financed Vehicle that, as of the Cutoff Date, has not been
repossessed;

(v) is fully amortizing and provides for level monthly payments (provided that
the payment in the first monthly period and the final monthly period of the life
of the Receivable may be minimally different from the level payment) which, if
made when due shall fully amortize the amount financed over the original term
and yield interest at the rate set forth on the Receivable;

(vi) is a fixed rate, simple interest loan;

(vii) shall provide for, in the event that such Receivable is prepaid, a
prepayment that fully pays the principal balance and includes any accrued and
unpaid interest due pursuant to the related contract through the date of
prepayment in an amount at least equal to the rate set forth on the Receivable;
and

(viii) has not been amended or collections with respect to which waived, other
than as evidenced in the Receivable File related thereto.

 

7



--------------------------------------------------------------------------------

(e) Individual Characteristics. The Receivables have the following individual
characteristics as of the Cutoff Date;

(i) each Receivable has an APR of not less than 0.90% and not more than 20.79%;

(ii) each Receivable had an original term to maturity of not less than 12 months
and not more than 75 months;

(iii) each Receivable has a remaining term to maturity, as of the Cutoff Date,
of not less than 11 months and not more than 75 months;

(iv) each Receivable has a Cutoff Date Principal Balance of not less than
$1,089.73 and no more than $75,818.68;

(v) no Obligor as to any Receivable had a FICO® score of less than 600; and

(vi) as of the Cutoff Date, no Receivable had a scheduled maturity date later
than February 13, 2020.

(f) No Fraud or Misrepresentation. Each Receivable was originated by the Dealer
and sold by the Dealer to Seller without any fraud or misrepresentation on the
part of such Dealer.

(g) Compliance With Law. All requirements of applicable federal, state and local
laws, and regulations thereunder (including, without limitation, usury laws, the
Federal Truth-in-Lending Act, the Equal Credit Opportunity Act, the Fair Credit
Billing Act, the Fair Credit Reporting Act, the Fair Debt Collection Practices
Act, the Federal Trade Commission Act, the Magnuson-Moss Warranty Act, the
Federal Reserve Board’s Regulation “M,” the Consumer Financial Protection
Bureau’s Regulations “B” and “Z” applicable to consumer auto finance
transactions, state unfair and deceptive practices and state adaptations of the
National Consumer Act and of the Uniform Consumer Credit Code and other consumer
credit laws and equal credit opportunity and disclosure laws) in respect of all
of the Receivables and the Financed Vehicles, have been complied with in all
material respects, and each Receivable and the sale of the Financed Vehicle
complied at the time it was originated or made and now complies in all material
respects with all applicable legal requirements.

(h) Origination. Each Receivable was originated in the United States to an
Obligor who is a natural person and who is not an affiliate of any party to any
of the Basic Documents.

 

8



--------------------------------------------------------------------------------

(i) Binding Obligation. Each Receivable represents the genuine, legal, valid and
binding payment obligation of the Obligor, enforceable by the holder thereof in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
similar laws affecting the enforcement of creditors’ rights generally and by
equitable limitations on the availability of specific remedies, regardless of
whether such enforceability is considered in a proceeding in equity or at law;
and all parties to each Receivable had full legal capacity to exercise and
deliver such Receivable and all other documents related thereto and to grant the
security interest purported to be granted thereby.

(j) No Government Obligor. No Obligor is the United States of America or any
State or any agency, department, subdivision or instrumentality thereof.

(k) Obligor Bankruptcy. No Receivable is identified in the records of the
Servicer as relating to an Obligor who has filed for bankruptcy or is the
subject of bankruptcy proceedings as of the Cutoff Date

(l) Receivable Schedule. The information regarding the Receivables set forth in
the Schedule of Receivables is true and correct in all material respects as of
the close of business on the Cutoff Date.

(m) Marking Records. By the Closing Date, the Seller will have caused the
portions of the electronic ledger relating to the Receivables to be clearly and
unambiguously marked to show that the Receivables have been transferred to the
Purchaser or as otherwise required by the Purchaser.

(n) Adverse Selection. No selection procedures believed by the Seller to be
adverse to the Purchaser, or the Noteholders were utilized in selecting the
Receivables from those receivables owned by Seller eligible for transfer to the
Purchaser pursuant to this Agreement.

(o) Obligations. The Seller has duly fulfilled all material obligations on its
part to be fulfilled under, or in connection with, the Receivable, and delivery
of the related Financed Vehicle to the Obligor has occurred.

(p) Chattel Paper. As of the Cutoff Date, the Receivables constitute either
“electronic chattel paper” or “tangible chattel paper” as such terms are defined
in the relevant UCC. No more than 10% of the Pool Balance is represented by
Receivables constituting “electronic chattel paper,” and at least 90% of the
Pool Balance is represented by Receivables constituting “tangible chattel
paper.”

(q) One Original. There is only one original executed copy of each Receivable.

(r) Receivable Files Complete. There exists a Receivable File pertaining to each
Receivable and such Receivable File contains each of the documents referred to
in the definition of such term in Appendix A of the Sale and Servicing
Agreement. Each of such documents which is required to be signed by the Obligor
has been signed by the Obligor in the appropriate spaces. All applicable blanks
on any form have been properly filled in and each form has otherwise been
correctly prepared. The Receivable File for each Receivable currently is in the
possession of the Custodian.

 

9



--------------------------------------------------------------------------------

(s) Receivables in Force. As of the Cutoff Date, no Receivable has been
satisfied, subordinated or rescinded, and the Financed Vehicle securing each
such Receivable has not been released from the lien of the related Receivable in
whole or in part; no provisions of any Receivable have been waived, altered or
modified in any respect since its origination, except by instruments or
documents identified in the Receivable File; and no Receivable has been modified
as a result of application of the Servicemembers Civil Relief Act.

(t) Lawful Assignment. No Receivable was originated in, or is subject to the
laws of, any jurisdiction the laws of which would make unlawful, void or
voidable the sale, transfer and assignment of such Receivable under this
Agreement or to be entered into by the Purchaser.

(u) Composition of Receivable. No Receivable has a Principal Balance which
includes capitalized interest, late charges or amounts attributable to the
payment of the premium for any insurance policy.

(v) Security Interest in Financed Vehicle. Seller has a first priority perfected
security interest in all of the Financed Vehicles securing the Receivables
originated by Seller, which security interest is assignable together with such
Receivable and has been so assigned to the Purchaser. There are no Liens
affecting a Financed Vehicle which are or may be Liens prior or equal to the
lien of the Receivable.

(w) Notations of Security Interest in Financed Vehicle. With respect to each
Receivable, if the related Financed Vehicle is located in a state in which
notation of a security interest on the title document is required or permitted
to perfect such security interest, the title document shows, or if a new or
replacement title document is being applied for with respect to such Financed
Vehicle the title document will be received within 180 days of the date of
origination of such Receivable and will show Seller named as the original
secured party under each Receivable as the holder of a first priority security
interest in such Financed Vehicle. With respect to each such Receivable for
which the title document has not yet been returned from the applicable registrar
of titles, Seller has (i) received written evidence from the related Dealer that
such title document showing Seller as first lienholder has been applied for or
(ii) applied for such title document showing Seller as first lienholder. With
respect to each Receivable, if the related Financed Vehicle is located in a
state in which the filing of a financing statement under the Uniform Commercial
Code is required or permitted to perfect such security interest, such filings
have been duly made and show Seller named as the secured party.

(x) All Filings Made. All filings (including, without limitation, UCC filings)
required to be made by any Person and actions required to be taken or performed
by any Person in any jurisdiction to give the Purchaser a first priority
perfected lien on, or ownership interest in, the Receivables and the proceeds
thereof have been made, taken or performed.

 

10



--------------------------------------------------------------------------------

(y) No Impairment. The Seller has not done anything to convey any right to any
Person that would result in such Person having a right to payments due under the
Receivable or otherwise to impair the rights of the Purchaser in any Receivable
or the proceeds thereof.

(z) Receivable Not Assumable. No Receivable is assumable by another Person in a
manner which would release the Obligor thereof from such Obligor’s obligations
with respect to such Receivable.

(aa) No Defenses. No Receivable is subject to any right of rescission, setoff,
counterclaim or defense and no such right has been asserted or threatened with
respect to any Receivable.

(bb) No Default. There has been no default, breach, violation or event
permitting acceleration under the terms of any Receivable (other than a current
payment delinquency of not more than 29 days as of the Cutoff Date) and no
condition exists or event has occurred and is continuing that with notice, the
lapse of time or both would constitute a default, breach, violation or event
permitting acceleration under the terms of any Receivable, and there has been no
waiver of any of the foregoing. No funds have been advanced by Seller or any
Dealer or any person acting on the behalf of Seller or any Dealer for the
purpose of enabling any Obligor to qualify under the preceding sentence.

(cc) Insurance. Each Receivable requires the Obligor to maintain a comprehensive
and collision insurance policy (i) in an amount at least equal to the lesser of
(a) its maximum insurable value or (b) the principal balance due from the
Obligor under the related Receivable, (ii) naming Seller as loss payee and
(iii) insuring against loss and damage due to fire, theft, transportation,
collision and other risks generally covered by comprehensive and collision
coverage. Each Receivable requires the Obligor to maintain physical loss and
damage insurance, naming Seller and its successors and assigns as additional
insured parties and each Receivable permits, but does not require, the holder
thereof to obtain physical loss and damage insurance at the expense of the
Obligor if the Obligor fails to do so. No Receivable was subject to force-placed
insurance as of the Cutoff Date;

(dd) Paid Ahead. As of the Cutoff Date, any amounts paid ahead on the
Receivables have been applied to the unpaid principal balance of the
Receivables, as reflected in the Schedule of Receivables.

(ee) Interest Payable. With respect to each Receivable, interest will be charged
and payable on the unpaid principal balance of the Receivable since the date of
the last payment on the Receivable (and in all cases will be charged since the
Cutoff Date).

(ff) Underwriting Guidelines. Each Receivable has been originated in accordance
with Seller’s underwriting guidelines.

(gg) Bulk Transfer Laws. The transfer, assignment and conveyance of the
Receivables and the related Receivable Files from the Seller to the Purchaser
are not subject to the bulk transfer or any similar statutory provisions in
effect in any applicable jurisdiction.

(hh) Geographic. No Receivable was originated by a Dealer located in any state
other than California, Arizona or Texas.

 

11



--------------------------------------------------------------------------------

The Seller or the Purchaser, as the case may be, shall inform the other party to
this Agreement promptly, in writing, upon the discovery of any breach or failure
to be true of the representations or warranties made by the Seller in this
Section 3.3; provided that the failure to give such notice shall not affect any
obligation of the Seller. If the breach or failure shall not have been cured by
the 30th day (or if the Seller elects, an earlier day) after the date on which
the Seller becomes aware of, or receives written notice from the Purchaser or an
assignee from the Purchaser of, such breach or failure, and such breach or
failure materially and adversely affects the interests of the Issuer, or any
Noteholders or Certificateholders, the Seller shall repurchase each such
Receivable from the Purchaser, or its successors or assigns, on or before the
Payment Date immediately following the Collection Period which includes such
30th day at the Repurchase Price for such Receivable as of such last day of such
Collection Period. In consideration of the purchase of a Receivable hereunder,
the Seller shall (unless otherwise directed by the Purchaser, or its successors
or assigns, in writing) deposit the Repurchase Price of such Receivable, no
later than the close of business on such Payment Date, in the manner specified
in Section 5.05 of the Sale and Servicing Agreement. Upon the payment of such
Repurchase Price by the Seller, the Purchaser or its assignee shall release and
shall execute and deliver such instruments of release, transfer or assignment,
in each case without recourse or representation as shall be necessary to vest in
the Seller or its designee any Receivable repurchased pursuant hereto. The sole
remedy of the Purchaser and its successor or assigns with respect to a breach or
failure to be true of the warranties made by the Seller pursuant to this
Section 3.3, shall be to require the Seller to repurchase Receivables pursuant
to this Section 3.3. In addition to the foregoing and notwithstanding whether
the related Receivable shall have been purchased by Seller, Seller shall
indemnify the Issuer, the Indenture Trustee, the Backup Servicer, the Owner
Trustee, the Custodian, the Noteholders and the Certificateholders from and
against all costs, expenses, losses, damages, claims and liabilities, including
reasonable fees and expenses of counsel, which may be asserted against or
incurred by any of them as a result of third party claims arising out of the
events or facts giving rise to such repurchase events

ARTICLE IV

SELLER’S COMPLIANCE WITH THE FDIC RULE

SECTION 4.1. PURPOSE.

(a) Seller and Purchaser acknowledge and agree that the Receivables sold and
transferred to Purchaser by Seller pursuant to this Agreement will be
concurrently sold and transferred to the Issuer and the Issuer will concurrently
issue Notes backed by the cash flow from the Receivables subject to the
Indenture in a transaction intended to be a securitization as that term is
defined in the FDIC Rule. The Seller and Purchaser desire that the Receivables
not be subject to reclamation, recovery, or recharacterization as assets of the
Seller or the conservatorship or receivership estate upon the institution of a
conservatorship or receivership by the FDIC. The provisions of this Article IV
are intended to ensure compliance by the Seller of the FDIC Rule.

 

12



--------------------------------------------------------------------------------

(b) As used in this Article IV, but subject to the rules of interpretation
specified in Section 1.2, references to (i) the “sponsor” shall mean California
Republic Bank, (ii) the “issuing entity” shall mean, collectively, the Purchaser
in its capacity as the Depositor, and the Issuer, (iii) the “servicer” shall
mean the Servicer or Administrator, as applicable, (iv) “obligations” or
“securitization obligations” shall mean the Notes, and (v) “financial assets”
and “securitized financial assets” shall mean the Receivables.

(c) The purpose of this Article IV is to facilitate compliance by the sponsor
with the provisions of the FDIC Rule. The Seller, as sponsor, and the Purchaser,
as an issuing entity acknowledge that the interpretations of the requirements of
the FDIC Rule may change over time, whether due to interpretive guidance
provided by the FDIC or its staff, consensus among participants in the
asset-backed securities markets, advice of counsel, or otherwise, and agree that
the provisions set forth in this Article IV shall have the effect and meanings
that are appropriate under the FDIC Rule as such meanings change over time on
the basis of evolving interpretations of the FDIC Rule.

(d) If any provision of the FDIC Rule is amended, or any interpretive guidance
regarding the FDIC Rule is provided by the FDIC or its staff, as a result of
which Purchaser is advised by the Issuer or the Indenture Trustee that either
have determined that an amendment to this Article IV is necessary or desirable,
then the Seller agrees that it will cause this Agreement to be amended in
accordance with such FDIC Rule amendment or guidance, provided that the
Purchaser or Trust delivers to the Indenture Trustee an Officer’s Certificate to
the effect that (i) such amendment will not have a material adverse effect on
the Noteholders, or (ii) such amendment is required to remain in compliance with
the FDIC Rule.

SECTION 4.2. REQUIREMENTS OF FDIC RULE

As required by the FDIC Rule:

(a) Payment of principal and interest on the securitization obligations must be
primarily based on the performance of financial assets that are transferred to
the issuing entity and, except for interest rate or currency mismatches between
the financial assets and the obligations, shall not be contingent on market or
credit events that are independent of such financial assets.

(b) The sponsor, issuing entity, and/or servicer, as appropriate, shall make
available to investors, information describing the financial assets,
obligations, capital structure, compensation of relevant parties, and relevant
historical performance data set forth below:

(i) On or prior to issuance of obligations and at the time of delivery of any
periodic distribution report and, in any event, at least once per calendar
quarter, while obligations are outstanding, information about the obligations
and the securitized financial assets shall be disclosed to all potential
investors at the financial asset or pool level, as appropriate for the financial
assets, and security-level to enable evaluation and analysis of the credit risk
and performance of the obligations and financial assets. Such information and
its disclosure, at a minimum, shall comply with the requirements of

 

13



--------------------------------------------------------------------------------

Regulation AB or any successor disclosure requirements for public issuances,
even if the obligations are issued in a private placement or are not otherwise
required to be registered; provided, however, that information that is unknown
or not available to the sponsor or the issuing entity after reasonable
investigation may be omitted if the issuing entity includes a statement in the
offering documents disclosing that the specific information is otherwise
unavailable;

(ii) On or prior to issuance of obligations, the structure of the securitization
and the credit and payment performance of the obligations shall be disclosed,
including the capital or tranche structure, the priority of payments and
specific subordination features; representations and warranties made with
respect to the financial assets, the remedies for and the time permitted for
cure of any breach of representations and warranties, including the repurchase
of financial assets, if applicable; liquidity facilities and any credit
enhancements permitted by the FDIC Rule, any waterfall triggers or priority of
payment reversal features; and policies governing delinquencies, servicer
advances, loss mitigation, and write-offs of financial assets;

(iii) While obligations are outstanding, the issuing entity shall provide to
investors information with respect to the credit performance of the obligations
and the financial assets, including periodic and cumulative financial asset
performance data, delinquency and modification data for the financial assets,
substitutions and removal of financial assets, servicer advances, as well as
losses that were allocated to such tranche and remaining balance of financial
assets supporting such tranche, if applicable, and the percentage of each
tranche in relation to the securitization as a whole; and

(iv) The nature and amount of compensation paid to the originator, sponsor,
rating agency or third-party advisor, any mortgage or other broker, and the
servicer(s), and the extent to which any risk of loss on the underlying assets
is retained by any of them for such securitization shall be disclosed. The
Issuer shall provide to investors while any obligations are outstanding any
changes to such information and the amount and nature of payments of any
deferred compensation or similar arrangements to any of the parties.

(c) Prior to the effective date of regulations required under Section 15G of the
Securities Exchange Act, 15 U.S.C. 78a et seq., added by Section 941(b) of the
Dodd-Frank Wall Street Reform and Consumer Protection Act (such regulations, the
“Section 941 Rules” and such date, the “Section 941 Effective Date”), the
sponsor shall retain an economic interest in a material portion, defined as not
less than five (5) percent, of the credit risk of the financial assets. This
retained interest may be either in the form of an interest of not less than five
(5) percent in each of the credit tranches sold or transferred to the investors
or in a representative sample of the securitized financial assets equal to not
less than five (5) percent of the principal amount of the financial assets at
transfer. This retained interest may not be sold or pledged or hedged, except
for the hedging of interest rate or currency risk, during the term of the
securitization.

 

14



--------------------------------------------------------------------------------

(d) The obligations shall not be predominantly sold to an affiliate (other than
a wholly-owned subsidiary consolidated for accounting and capital purposes with
the sponsor) or insider of the sponsor.

(e) The sponsor shall separately identify in its financial asset data bases the
financial assets transferred into any securitization and shall maintain an
electronic or paper copy of the closing documents in a readily accessible form,
a current list of all of its outstanding securitizations and issuing entities,
and the most recent Form 10-K, if applicable, or other periodic financial report
for each securitization and issuing entity. The sponsor shall make these records
readily available for review by the FDIC promptly upon written request.

(f) To the extent serving as servicer, custodian or paying agent for the
securitization, the sponsor shall not comingle amounts received with respect to
the financial assets with its own assets except for the time, not to exceed two
business days, necessary to clear any payments received.

SECTION 4.3. EFFECT OF SECTION 941 RULES.

Section 4.2(c) shall not be construed to require the sponsor to retain any
greater economic interest in the credit risk of the financial assets than is
required to comply with the FDIC Rule and other Applicable Law. Accordingly,
upon the Section 941 Effective Date and thereafter, the sponsor shall be
entitled to adjust the amount of credit risk that it retains, or the terms under
which such credit risk is retained, to the greatest extent elected by the
sponsor, so long as the sponsor’s retention shall be in compliance with then
Applicable Law. Within a reasonable time after the sponsor has so adjusted the
amount or terms of the credit risk it retains, the sponsor shall give notice
thereof to the Noteholders, and each of the Seller and Purchaser, with the
consent of the Indenture Trustee are authorized and entitled to amend
Section 4.2(c), in accordance with and to the extent the Issuing Entity
determines necessary or appropriate, to reflect the requirements of the
Section 941 Rules.

SECTION 4.4. ACTIONS UPON REPUDIATION.

In the event that the Seller becomes the subject of an insolvency proceeding and
the FDIC as receiver or conservator for the Seller exercises its right of
repudiation as contemplated by paragraph (d)(4)(ii) of the FDIC Rule, the
Servicer shall determine whether the FDIC in such capacity will pay damages as
provided in such paragraph (d)(4)(ii). Upon making such determination, the
Servicer shall promptly, and in any event no more than one Business Day
thereafter, so notify the Indenture Trustee. The Servicer shall, thereafter,
comply with the directions of the Indenture Trustee pertaining to such damages
and the distribution of such damages.

SECTION 4.5. NOTICE.

(a) In the event that the Seller becomes the subject of an insolvency proceeding
and the FDIC as receiver or conservator provides a written notice of repudiation
as contemplated by paragraph (d)(4)(ii) of the FDIC Rule, the party receiving
such notice shall promptly deliver such notice to each of the Purchaser, the
Seller, and the Indenture Trustee.

(b) If the FDIC (i) is appointed as a conservator or receiver of the Seller and
(ii) is in default in the payment of principal or interest when due following
the expiration of any cure period hereunder or under the other Basic Documents,
delivery of written notice to the FDIC requesting the exercise of contractual
rights hereunder and under the other Basic Documents shall be taken by the
Indenture Trustee pursuant to the Indenture.

 

15



--------------------------------------------------------------------------------

SECTION 4.6. RESERVATION OF RIGHTS.

Neither the inclusion of this Article IV in this Agreement nor the compliance by
any Person with, or the acknowledgment by any Person of, this Article’s
provisions constitutes an agreement or acknowledgment by any Person that, in the
case of an insolvency proceeding with respect to the Seller, a receiver or
conservator will have any rights with respect to the Collateral.

ARTICLE V

COVENANTS OF SELLER

SECTION 5.1. PROTECTION OF TITLE TO CONVEYED ASSETS.

Seller covenants and agrees with Purchaser as follows:

(a) Seller shall authorize and file such UCC financing statements and cause to
be authorized and filed such UCC continuation statements, all in such manner and
in such places as may be required by law fully to preserve, maintain and protect
the interest of Purchaser, Owner Trustee, and the Indenture Trustee in the
Receivables and the proceeds thereof. Seller shall deliver (or cause to be
delivered) to Purchaser file-stamped copies of, or filing receipts for, any
document filed as provided above, as soon as available following such filing. In
the event that Seller fails to perform its obligations under this subsection,
Purchaser, or the Indenture Trustee may do so, at the expense of such Seller. In
furtherance of the foregoing, the Seller hereby authorizes the Purchaser, or the
Indenture Trustee to file a record or records (as defined in the applicable
UCC), including, without limitation, financing statements, in all jurisdictions
and with all filing offices as each may determine, in its sole discretion, are
necessary or advisable to perfect the security interest granted to the Purchaser
pursuant to this Agreement. Such financing statements may describe the
collateral in the same manner as described herein or may contain an indication
or description of collateral that describes such property in any other manner as
such party may determine, in its sole discretion, is necessary, advisable or
prudent to ensure the perfection of the security interest in the collateral
granted to the Purchaser herein.

(b) Seller hereby authorizes the Purchaser, or the Issuer, to the extent Seller
has not done so at their request, to execute and file in Seller’s name any
document required by applicable law to change to lien holder of record as to any
Financed Vehicle to the Issuer if the Purchaser, or the Issuer determine such
change is necessary to maintain the perfected security interest of the Issuer in
that Financed Vehicle.

 

16



--------------------------------------------------------------------------------

(c) Seller shall not change its name, identity or corporate structure or
jurisdiction of organization in any manner that would, could or might make any
financing statement or continuation statement filed in accordance with paragraph
(a) above seriously misleading within the meaning of the UCC, unless it shall
have given Purchaser, Owner Trustee, and the Indenture Trustee at least sixty
(60) days’ prior written notice thereof and shall have promptly filed
appropriate amendments to all previously filed financing statements or
continuation statements.

(d) Seller shall give Purchaser, Owner Trustee, and the Indenture Trustee at
least sixty (60) days’ prior written notice of any relocation of its principal
executive office or change in its jurisdiction or organization, if, as a result
of such relocation, the applicable provisions of the UCC would require the
filing of any amendment of any previously filed financing or continuation
statement or of any new financing statement and shall promptly file any such
amendment or new financing statement.

(e) Seller shall maintain its computer systems relating to installment loan
recordkeeping so that, from and after the time of sale under this Agreement of
its Receivables, Seller’s master computer records (including any backup
archives) that refer to a Receivable shall indicate clearly the interest of
Purchaser, the Issuer, and the Indenture Trustee in such Receivable and that
such Receivable has been sold to Purchaser and by Purchaser to the Issuer and is
owned by the Issuer and has been pledged to Indenture Trustee pursuant to the
Indenture. Indication of Purchaser’s, Trust’s, and the Indenture Trustee’s
interest in a Receivable shall be deleted from or modified on Seller’s computer
systems when, and only when, the related Receivable shall have been paid in
full, repurchased by Seller or purchased by Servicer.

(f) If at any time Seller shall propose to sell, grant a security interest in or
otherwise transfer any interest in receivables to any prospective purchaser,
lender or other transferee, Seller shall give to such prospective purchaser,
lender or other transferee computer tapes, records or printouts (including any
restored from backup archives) that, if they shall refer in any manner
whatsoever to any Receivable, shall indicate clearly that such Receivable has
been sold to Purchaser, sold by Purchaser to the Issuer and pledged to the
Indenture Trustee.

(g) Seller shall, upon receipt of reasonable prior notice, permit Purchaser,
Owner Trustee, and Indenture Trustee and their respective agents at any time
during normal business hours to inspect, audit and make copies of and abstracts
from Seller’s records regarding any Receivable.

(h) Upon request at any time Purchaser, Owner Trustee, or Indenture Trustee
shall have reasonable grounds to believe that such request is necessary in
connection with the performance of its duties under this Agreement, Seller shall
furnish to Purchaser, Owner Trustee, and Indenture Trustee, within thirty
(30) Business Days, a list of all Receivables (by contract number and name of
Obligor) conveyed to Purchaser hereunder and then owned by the Issuer, and
pledged to Indenture Trustee, together with a reconciliation of such list to the
Schedule of Receivables and to each of the Servicer’s Monthly Certificates
furnished before such request indicating removal of Receivables from the Issuer.

(i) Seller covenants and agrees to deliver in kind upon receipt to the Servicer
under the Sale and Servicing Agreement all payments received by or on behalf of
Seller in respect of the Receivables as soon as practicable after receipt
thereof by Seller, but in no event later than two Business Days following such
receipt.

 

17



--------------------------------------------------------------------------------

SECTION 5.2. OTHER LIENS OR INTERESTS.

Except for the conveyances hereunder, Seller will not sell, pledge, assign or
transfer to any other Person, or grant, create, incur, assume or suffer to exist
any Lien on the Conveyed Assets or any interest therein, and Seller shall defend
the right, title, and interest of Purchaser and the Issuer in and to the
Conveyed Assets against all claims of third parties claiming through or under
Seller.

SECTION 5.3. INDEMNIFICATION.

(a) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Indenture Trustee, the Backup Servicer, the Custodian, the Owner Trustee, the
Noteholders and the Certificateholders from and against any and all costs,
expenses, losses, damages, claims, and liabilities, arising out of or resulting
from any breach of any of Seller’s representations and warranties contained
herein.

(b) Seller shall defend, indemnify and hold harmless Purchaser, the Issuer, the
Trustee, the Backup Servicer, the Custodian, the Owner Trustee, the Noteholders
and the Certificateholders from and against any and all costs, expenses, losses,
damages, claims and liabilities arising out of or resulting from any action
taken, or failed to be taken, by it in respect of any portion of the Receivables
other than in accordance with this Agreement or the Sale and Servicing
Agreement.

(c) Seller shall indemnify, defend and hold harmless Purchaser, the Issuer, the
Trustee, the Backup Servicer, the Custodian, the Owner Trustee, the Noteholders
and the Certificateholders from and against any loss, liability or expense
imposed upon, or incurred by, Purchaser, the Issuer, the Trustee, the Backup
Servicer, the Custodian, the Owner Trustee, the Noteholders or the
Certificateholders as a result of the failure of any Receivable, or the sale of
the related Financed Vehicle, to comply with all requirements of applicable law.

(d) Indemnification under this Section 5.3 shall include reasonable fees and
expenses of counsel and expenses of litigation and shall survive payment of the
Notes and the Certificate. The indemnity obligations hereunder shall be in
addition to any obligation that Seller may otherwise have.

SECTION 5.4. NONPETITION COVENANT.

Notwithstanding any prior termination of this Agreement, the Seller shall not,
prior to the date which is one year and one day after the termination of this
Agreement with respect to the Issuer, acquiesce, petition or otherwise invoke or
cause the Purchaser or the Issuer to invoke the process of any court or
government authority for the purpose of commencing or sustaining a case against

 

18



--------------------------------------------------------------------------------

the Purchaser or the Issuer under any Federal or state bankruptcy, insolvency or
similar law or appointing a receiver, liquidator, assignee, trustee, custodian,
sequestrator or other similar official of the Purchaser or the Issuer or any
substantial part of its property, or ordering the winding up or liquidation of
the affairs of the Purchaser or the Issuer and agrees that it will not cooperate
with or encourage others to file a bankruptcy petition against the Purchaser or
the Issuer during the same period. This Section 5.4 shall survive the
termination of this Agreement.

ARTICLE VI

MISCELLANEOUS PROVISIONS

SECTION 6.1. OBLIGATIONS OF SELLER.

The obligations of Seller under this Agreement shall not be affected by reason
of any invalidity, illegality or irregularity of any Receivable.

SECTION 6.2. SELLER’S ASSIGNMENT OF PURCHASED RECEIVABLES.

With respect to all Receivables repurchased by Seller pursuant to this
Agreement, Purchaser shall assign, without recourse, representation or warranty,
to Seller all Purchaser’s right, title and interest in and to such Receivables,
and all security and documents relating thereto.

SECTION 6.3. SUBSEQUENT TRANSFER TO THE ISSUER, AND INDENTURE TRUSTEE.

(a) Seller acknowledges that:

(i) Purchaser will, pursuant to the Sale and Servicing Agreement, sell the
Receivables to the Issuer and assign its rights under this Agreement to the
Issuer for the benefit of the Noteholders and the Certificateholders, and the
representations and warranties contained in this Agreement and the rights of
Purchaser under Section 3.3 are intended to benefit the Issuer, the Noteholders
and the Certificateholders.

(ii) The Issuer will, pursuant to the Indenture, pledge the Receivables and its
rights under this Agreement to the Indenture Trustee for the benefit of the
Noteholders, and that the representations and warranties contained in this
Agreement and the rights of Purchaser under this Agreement, including under
Section 3.3, are intended to benefit the Indenture Trustee and the Noteholders.

(b) Seller hereby consents to (i) the sale and assignment in Section 6.3(a)(i)
and (ii) the pledge in Section 6.3(a)(ii).

SECTION 6.4. AMENDMENT.

(a) This Agreement may be amended by the Seller and the Purchaser, without the
consent of any of the Noteholders or the Certificateholders or any other person
to cure any ambiguity or defect, to correct or supplement any provisions in this
Agreement or for the purpose

 

19



--------------------------------------------------------------------------------

of adding any provisions to or changing in any manner or eliminating any of the
provisions in this Agreement; provided that such action shall not, as evidenced
by an Opinion of Counsel delivered to the Purchaser and the Indenture Trustee or
the satisfaction of the Rating Agency Condition, adversely affect in any
material respect the interests of any Noteholder or Certificateholder.

(b) This Agreement may also be amended from time to time by Seller and
Purchaser, with the consent of the Indenture Trustee and the Holders of Notes
evidencing not less than a majority of the Note Balance of the Outstanding Notes
of the Controlling Class of Notes (or, if the Notes are no longer Outstanding,
the consent of the Holders of Certificates evidencing not less than a majority
of the aggregate Percentage Interest) for the purpose of adding any provisions
to or changing in any manner or eliminating any of the provisions of this
Agreement; provided that no such amendment shall (i) increase or reduce in any
manner the amount of, or accelerate or delay the timing of, collections of
payments on Receivables or distributions that shall be required to be made for
the benefit of the Noteholders or the Certificateholders or (ii) reduce the
aforesaid percentage of the Note Balance of the Outstanding Notes of the
Controlling Class and the aggregate Percentage Interest of the Certificates, the
Holders of which are required to consent to any such amendment, without the
consent of the Holders of all the outstanding Notes and Certificates affected
thereby.

(c) Promptly after the execution of any such amendment or consent, Purchaser
shall furnish written notification of the substance of such amendment or consent
to each Rating Agency, the Owner Trustee, and the Indenture Trustee.

SECTION 6.5. WAIVERS.

No failure or delay on the part of Purchaser or the Issuer or the Indenture
Trustee, as the assignee, in exercising any power, right or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or remedy preclude any other or further
exercise thereof or the exercise of any other power, right or remedy.

SECTION 6.6. NOTICES.

All demands, notices and communications pursuant to this Agreement to either
party shall be in writing, personally delivered, or sent by telecopier, email,
overnight mail or mailed by certified mail, return receipt requested, and shall
be deemed to have been duly given upon the earlier of the receipt at the address
set forth in Exhibit A attached hereto or at such other address as may be
designated by it by notice to the other party, or the third Business Day after
the date of sending.

SECTION 6.7. MERGER AND INTEGRATION.

Except as specifically stated otherwise herein, this Agreement and the Basic
Documents set forth the entire understanding of the parties relating to the
subject matter hereof, and all prior understandings, written or oral, are
superseded by this Agreement and the Basic Documents. This Agreement may not be
modified, amended, waived or supplemented except as provided herein.

 

20



--------------------------------------------------------------------------------

SECTION 6.8. SEVERABILITY OF PROVISIONS.

If any one or more of the covenants, provisions or terms of this Agreement shall
be for any reason whatsoever held invalid, then such covenants, provisions or
terms shall be deemed severable from the remaining covenants, provisions or
terms of this Agreement and shall in no way affect the validity or
enforceability of the other covenants, provisions or terms of this Agreement or
of the Receivables or the rights of the holders thereof.

SECTION 6.9. COSTS AND EXPENSES.

Seller will pay all expenses incident to the performance of its obligations
under this Agreement and all expenses in connection with the perfection as
against third parties of Purchaser’s right, title and interest in and to the
Conveyed Assets and Purchaser agrees to pay expenses incident to the performance
of its obligations under this Agreement.

SECTION 6.10. GOVERNING LAW.

THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
CALIFORNIA, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

SECTION 6.11. COUNTERPARTS.

This Agreement may be executed in two or more counterparts and by different
parties on separate counterparts, each of which shall be an original, but all of
which together shall constitute one and the same instrument.

SECTION 6.12. THIRD-PARTY BENEFICIARIES.

All covenants and agreements contained herein will be binding upon, and inure to
the benefit of, the parties hereto and their respective successors and permitted
assigns, all as provided in this Agreement. Any request, notice, direction,
consent, waiver or other instrument or action by a party to this Agreement will
bind the successors and assigns of such party. Each of the Issuer and Indenture
Trustee is an intended third-party beneficiary of this Agreement. It is
acknowledged and agreed that the provisions of this Agreement may be enforced by
or on behalf of such Persons against Seller to the same extent as if it were a
party hereto. Except as otherwise provided in this Agreement, no other Person
will have any right or obligation under this Agreement.

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereby have caused this Receivables Purchase
Agreement to be executed by their respective officers thereunto duly authorized
as of the date and year first above written.

 

CALIFORNIA REPUBLIC BANK By:  

 

Name:   Title:   CALIFORNIA REPUBLIC FUNDING, LLC By:  

 

Name:   Title:  

[Signature Page to Receivables Purchase Agreement]

 

1



--------------------------------------------------------------------------------

EXHIBIT A

California Republic Bank

18400 Von Karman, Suite 1100

Irvine, California 92612

Attn: General Counsel

Tel: 949-270-9700

Fax: 949-270-9799

California Republic Funding, LLC

18400 Von Karman, Suite 1100

Irvine, California 92612

Attn: General Counsel

Tel: 949-270-9700

Fax: 949-270-9799

 

2